t c summary opinion united_states tax_court john e and vicki d morrissey petitioners v commissioner of internal revenue respondent docket no 5073-04s filed date john e and vicki d morrissey pro sese douglas s polsky for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated respondent determined deficiencies of dollar_figure for dollar_figure for and dollar_figure for in petitioners’ federal income taxes the issue to be decided is whether petitioner john e morrissey petitioner operated his automobile drag racing activity for profit during and the years at issue we hold that he did background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in wetmore kansas at the time they filed the petition in this case petitioner has been interested in cars throughout his life and has been involved from time to time in some type of automobile racing since petitioner graduated from emporia state university in with a degree in business administration his studies included courses in marketing and mathematics during the years at issue petitioner was the senior vice president and chief financial officer of kansas state bank of holton kansas the bank a full-time position he earned a salary of approximately dollar_figure during each of the years at issue petitioner also served on the board_of directors of the bank petitioner oversaw the bank’s financial planning budgeting and statistical analysi sec_2petitioner vicki d morrissey was also employed full time at the wetmore kansas branch of the bank during the years at issue functions petitioner also served on the loan committee and designed the review mechanism by which the members of the bank’s loan committee assessed loan applicants petitioner believed that his business degree and technical skills could be an advantage to him in drag racing petitioner began competing about beginning with a relatively simple car and then moving up petitioner applied his extensive knowledge of mechanics mathematics and physics to make important technical modifications to his car for example petitioner installed electronic equipment intended to fine-tune the car’s reaction time petitioner is a skilled mechanic and was able to perform almost all of the work on his car himself petitioner also kept detailed computer records of his car’s performance during each race including weather conditions heat times and records of opponents’ performances petitioner thought these records would help him identify the ideal attributes of his car to enable him to win races petitioner also often spoke to other competitors and assessed their strategies petitioner also examined less successful competitors in an attempt to determine why those competitors were not successful petitioner began winning rounds of competition in and races in petitioner carefully organized his racing schedule to compete in races where he had the greatest chance of success during the years at issue petitioner raced mainly at unsanctioned or outlaw racetracks which had lower entry fees and typically more prize money although the national hot rod association nhra licensed petitioner in the super comp category petitioner viewed nhra-sanctioned events merely as opportunities to gain exposure for his sponsor the entry fees at nhra-sanctioned events were higher the prizes were not as large and there were many more competitors petitioner prepared detailed budget forecasts and expense estimates for his racing activity for the years at issue which he modified throughout each year as circumstances changed petitioner also kept a separate checking account for his racing activity petitioner entered eight drag races in eight drag races in and six drag races in petitioner’s son also raced petitioner’s car at some races during the years at issue although the bank employed petitioner full time during the years at issue petitioner was able to take the time to attend to the necessary aspects of his racing such as repairing his car contacting sponsors and participating in races the amount of time these activities took varied according to for example the amount of repairs needed after a race petitioner’s wife and son also assisted petitioner with these activities on occasion petitioner believed that he owned a quality car and used quality parts in its maintenance petitioner hoped that his car would hold its value as much as possible but did not expect that his car would appreciate in value petitioner instead focused on keeping his car in as good a condition as possible so that it would retain most of its value petitioner knew that a substantial sponsor was essential to be profitable in drag racing while some sponsors pay small sums of money to racers to display the sponsors’ logos on their cars petitioner was instead interested in cultivating a mutually beneficial relationship with a sponsor on a larger scale petitioner successfully secured sponsorship in by the sac and fox casino sac and fox of dollar_figure for the year in connection with the sponsorship petitioner purchased a new body for his car and painted sac and fox’s logo on the car petitioner performed various duties for sac and fox including acting as a representative of sac and fox at races car shows and various other public appearances petitioner met patrons and handed out coupons flyers and key chains for sac and fox at several public appearances petitioner also coordinated with the cameron missouri reserve track to sponsor a race adding dollar_figure to the purse petitioner promoted this race as the sac and fox casino quick eight race at the end of the year petitioner provided sac and fox a detailed race report listing each of the events petitioner attended as a representative of sac and fox with notations about each event this report indicates petitioner undertook some activity on behalf of sac and fox on days during despite petitioner’s efforts on behalf of sac and fox in sac and fox did not renew petitioner’s sponsorship for nor any later year petitioner expected this sponsorship relationship to continue and did not foresee the termination of sac and fox’s marketing director who was his primary contact at sac and fox petitioner tried to get another sponsorship petitioner contacted sac and fox and two other local casinos seeking sponsorship but was ultimately unsuccessful petitioner continued to race in despite lacking a sponsor petitioner determined in that he could not profitably continue the drag racing operations without sponsorship and therefore limited his racing activity and offered his car for sale intending to liquidate much of petitioner’s racing activity during and was intended to market his car to sell it petitioner also offered his car for sale in the national dragster magazine in while there were some elements of personal enjoyment in the drag racing activity petitioner also indicated there were aspects to it that he did not enjoy including the significant heat on the track and the multiple layers of protective clothing required petitioner’s drag racing activity produced a loss for each year from through in petitioner earned a profit of dollar_figure on gross_receipts of dollar_figure plus the dollar_figure sponsorship petitioner forecasted a profit of dollar_figure for assuming the sac and fox sponsorship would continue and assuming dollar_figure of race winnings petitioner had gross_receipts of dollar_figure and a net_loss of dollar_figure in gross_receipts of dollar_figure and a net_loss of dollar_figure in and gross_receipts of dollar_figure and a net_loss of dollar_figure in petitioners deducted expenses relating to the drag racing activity on their tax returns for the years at issue respondent disallowed the deduction of petitioner’s losses in a notice_of_deficiency dated date determining that petitioner did not engage in the drag racing activity for profit under sec_183 petitioners timely filed a petition with this court seeking redetermination of the disallowed deductions and asserting that petitioner entered the drag racing activity with the intent of making a profit and that when he was not able to make a profit as anticipated he liquidated the activity discussion a whether petitioner operated the drag racing activity for profit during the years at issue the sole issue for decision is whether petitioner operated the drag racing activity for profit during the years at issue within the meaning of sec_183 sec_183 provides generally that if an individual engages in an activity and if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section deductions that would be allowable without regard to whether the activity is engaged in for profit shall be allowed under sec_183 and deductions that would be allowable only if the activity is engaged in for profit shall be allowed under sec_183 but only to the extent that the gross_income from the activity exceeds the deductions allowable under sec_183 petitioner has the burden of proving that his actual and honest objective in engaging in the activity was to make a profit see 908_f2d_369 8th cir revg tcmemo_1988_468 78_tc_642 affd without published opinion 702_f2d_1205 d c cir we begin with the burden_of_proof we ruled at trial that the burden_of_proof did not shift to respondent under section because petitioner failed to provide respondent the general ledgers he maintained during the years at issue as well as his tax returns for the years prior and subsequent to the years at issue therefore the burden remains with petitioner we now focus on whether petitioner had an actual and honest profit objective in drag racing whether a taxpayer has an actual and honest profit objective is determined on the basis of all surrounding facts and circumstances dreicer v commissioner supra pincite sec_1_183-2 income_tax regs while a taxpayer’s expectation of profit need not be reasonable there must be a good_faith objective of making a profit 72_tc_28 sec_1_183-2 income sec_7491 applies to examinations commencing after date and therefore applies here see internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 tax regs we give greater weight to objective facts than to a taxpayer’s statements of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs we structure our analysis around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id no factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs the individual facts and circumstances of each case are the primary test 94_tc_41 allen v commissioner supra pincite sec_1_183-2 income_tax regs b application of the factor sec_1 the manner in which the taxpayer carried on the activity we begin by examining the manner in which petitioner carried on the drag racing activity the fact that a taxpayer carries on the activity in a businesslike manner may indicate a profit objective sec_1_183-2 income_tax regs in determining whether a taxpayer conducted an activity in a businesslike manner we consider whether the taxpayer maintained complete and accurate books_and_records whether the activity was conducted in a manner substantially_similar to those of comparable businesses that are profitable and whether changes were attempted in an effort to earn a profit 72_tc_659 sec_1_183-2 income_tax regs petitioner conducted the drag racing activity in a businesslike manner during the years at issue petitioner kept a separate checking account for the drag racing activity out of which he paid his expenses and into which he deposited his earnings petitioner also prepared budget forecasts and expense estimates for each of the years at issue and modified these projections throughout the year as circumstances changed petitioner had a specific concrete business plan to profit from drag racing the details of which he explained to the court in his testimony cf spear v commissioner tcmemo_1994_354 taxpayer alluded in testimony to a plan to realize profit but did not provide details petitioner’s business plan called for him to obtain substantial sponsorships to enter nhra-sanctioned races as a means of gaining exposure for his sponsor and otherwise to enter unsanctioned races where he had the best chance of success and the opportunity to win larger prizes petitioner was successful in making a profit as predicted in the business plan during petitioner was not able to earn a profit as predicted in the business plan however during the years at issue largely because he had lost his sponsorship and was unsuccessful in persuading other local businesses to sponsor him when petitioner realized that he was not able to earn a profit on the drag racing activity as predicted in his business plan he decided to liquidate his business and sell his race car see engdahl v commissioner supra pincite canale v commissioner tcmemo_1989_619 taxpayer’s decision to leave racing because of its unprofitability supported claim of entering racing with a profit objective during the years at issue petitioner decreased the number of races he entered and testified he entered them mainly to market his car the separate checking account specific business plan budget and expense forecasts and decision to modify the activity when it became unprofitable support petitioner’s contention that he carried on the drag racing activity in a businesslike manner during the years at issue the expertise of the taxpayers or their advisers we next consider petitioner’s expertise or the expertise of his advisers in the drag racing activity preparing for the activity by extensive study of its accepted business economic and scientific practices and consulting with experts in these matters may indicate that a taxpayer has a profit objective when the taxpayer follows that advice sec_1_183-2 income_tax regs there is no question that petitioner has significant expertise in drag racing petitioner has been involved in drag racing since and began winning rounds of competition in petitioner is a skilled mechanic and was able to perform most of the required work on his car himself petitioner studied the performances of his car and his opponents’ cars and kept records of these performances to determine the ideal characteristics for his car petitioner also often consulted with competitors to learn about their tactics and strategies petitioner also has considerable business knowledge he was the senior vice president and chief financial officer of the bank during the years at issue while pursuing his degree in business administration petitioner took courses in marketing and mathematics these skills proved valuable to petitioner in creating business plans and budget forecasts and doing the necessary marketing to obtain a sponsor petitioner has demonstrated that he has significant knowledge and expertise both in drag racing itself and in the business world petitioner has also shown that he consulted others to further his knowledge and improve his prospects of success the time and effort expended by the taxpayer in carrying on the activity we next consider the time and effort petitioner expended in carrying on the drag racing activity a taxpayer’s devotion of much time and effort to conducting an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs the fact that a taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on the activity id petitioner expended an adequate amount of time on the drag racing activity during the years at issue petitioner competed in eight races in and and six races in when petitioner was unable to race petitioner’s son raced petitioner’s car petitioner testified that he limited the number of races in which he competed because he did not have sponsorship and was trying to minimize costs petitioner’s report to sac and fox for however indicates he undertook some activity on behalf of sac and fox on days during that year see canale v commissioner supra taxpayer decreased the number of races entered after the taxpayer decided to leave racing but had devoted substantial time to racing in previous years petitioner introduced no evidence regarding the number of hours per week he spent on drag racing but indicated it varied depending on for example the level of repairs needed after a race petitioner’s schedule although full-time was flexible enough to permit him to devote time to his racing as needed petitioner’s wife and son also assisted petitioner in doing the required work the expectation that the assets used in the activity may appreciate in value we next examine the expectation that the assets used in petitioner’s drag racing activity may appreciate in value a taxpayer may intend despite the lack of profit from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs although petitioner believed he had a quality car and used quality parts in his car he did not expect the assets he used in the drag racing activity to appreciate in value petitioner concentrated on maintaining his car in as good a condition as possible to minimize repair and upgrade costs not because he thought that doing so would cause the value of the car to increase the success of the taxpayer in carrying on other similar or dissimilar activities we next examine petitioner’s success in carrying on other similar or dissimilar activities if a taxpayer has previously engaged in similar activities and made them profitable this success may show that the taxpayer has a profit objective even though the current activity is presently unprofitable sec_1_183-2 income_tax regs a taxpayer’s success in other unrelated activities also may indicate a profit objective daugherty v commissioner tcmemo_1983_188 a taxpayer who was able to start a business and turn it into a relatively large and profitable enterprise through the taxpayer’s diligence initiative foresight and other qualities that generally lead to success in other business activities has shown evidence of a profit objective id petitioner is an experienced businessman during the years at issue petitioner was the senior vice president and chief financial officer of the bank petitioner’s activities in his position included serving on the loan committee which required petitioner to assess the needs and attributes of businesses applying for loans and to oversee the bank’s financial planning budgeting and statistical analysis functions petitioner also served on the board_of directors of the bank helping to make important business decisions and oversee the bank’s direction petitioner’s success in the banking field indicates that he has considerable business skills see id the taxpayer’s history of income or loss with respect to the activity we next examine petitioner’s history of income or loss with respect to the activity a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs losses during the initial or startup stage of an activity do not necessarily indicate however that the taxpayer did not conduct the activity for profit but losses that continue to be sustained beyond the period that customarily is necessary to bring the operation to profitable status may indicate the taxpayer did not engage in the activity for profit engdahl v commissioner t c pincite sec_1_183-2 income_tax regs losses due to unforeseen circumstances beyond the taxpayer’s control do not indicate that the taxpayer did not engage in the activity for profit sec_1_183-2 income_tax regs abandoning an activity after indications that the activity will be unprofitable signifies that the taxpayer engaged in the activity for profit canale v commissioner tcmemo_1989_619 petitioner sustained losses from the drag racing activity each year from to while he was beginning and developing the drag racing activity during petitioner successfully attracted a sponsor and earned a profit albeit small petitioner testified that during he also incurred some one- time expenses related to the sponsorship such as painting the sponsor’s logo on his car petitioner sustained further losses during the years at issue but these losses were due first to the unforeseen event of his contact at sac and fox being terminated that led to his losing his sponsorship and next to the winding up and liquidation of his business petitioner attempted to minimize his losses during the years at issue by cutting costs and entering fewer races the amount of occasional profits if any which are earned we next consider the amounts of occasional profits if any petitioner earned occasional profits the taxpayer earned from the activity in relation to the amount of losses_incurred the amount of the taxpayer’s investment and the value of the assets used in the activity provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs a practical possibility that a taxpayer could earn enough money in a year to exceed expenses also can indicate a profit objective 50_tc_1007 petitioner obtained a substantial sponsorship in and expected the sponsorship to continue during the years at issue petitioner incurred one-time costs related to the sponsorship in such as painting the sponsor’s logo on his car but did make a small profit during that year respondent contends that petitioner would have had a net_loss even with a dollar_figure sponsorship during the years at issue we do not give respondent’s hypothetical situation great weight petitioner organized his affairs during the years at issue around the reality that he did not have a sponsor if petitioner had had a sponsor during the years at issue his income and expenses might have been considerably different petitioner might have competed in more races incurring more entry fees but also creating more opportunities to win prize money to gain more exposure for his sponsor in fact petitioner’s budget projection with a dollar_figure sponsorship and dollar_figure race winnings anticipated a profit of dollar_figure for petitioner also decided to liquidate in and therefore minimized costs and entered fewer races petitioner has shown that he could earn enough money in a year to cover his expenses he accomplished that in the financial status of the taxpayer we next examine petitioner’s financial status if a taxpayer does not have substantial income or capital from sources other than the activity in question it may indicate that the taxpayer engages in the activity for profit sec_1_183-2 income_tax regs conversely substantial income from sources other than the activity especially if the losses generate large tax benefits may indicate that the taxpayer is not conducting the activity for profit id those with substantial income from other sources have a much greater tax incentive to incur large expenditures in a hobby type of business 59_tc_312 during the years at issue petitioners’ financial status was stable petitioner earned a good salary from the bank but not in six figures both petitioners used some of their income from their full-time jobs at the bank to help support the drag racing activity during the startup phase while petitioners’ financial status was stable their income was not so substantial that it would indicate a great tax incentive to incur large losses from the drag racing activity whether elements of personal pleasure or recreation are involved we next examine whether elements of personal pleasure or recreation were involved in the activity the presence of recreational or pleasurable motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit however if the activity is in fact conducted for profit as shown by other factors jackson v commissioner supra sec_1_183-2 income_tax regs petitioner has been interested in cars throughout his life and obviously enjoys drag racing petitioner also testified however that there were aspects of the activity that he did not enjoy including the heat on the track and the multiple layers of protective clothing he was required to wear petitioner further emphasized that when he was unable to produce a profit from the activity he stopped the activity he testified that he did not enjoy it enough to continue without the possibility of financial gain although petitioner may have derived some pleasure from the drag racing activity this factor does not outweigh the other factors indicating that petitioner engaged in the drag racing activity for profit conclusion considering all of the facts and circumstances of this case we find that petitioner has proved that he engaged in the drag racing activity with the actual and honest intent to earn a profit accordingly we do not sustain respondent’s determination in the statutory_notice_of_deficiency to reflect the foregoing decision will be entered for petitioners
